Citation Nr: 1236995	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 2002, for the establishment of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent from May 6, 2002 to August 1, 2011 and a rating in excess of 50 percent thereafter, for service-connected PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible.  He has also claimed to be unemployable due to his service-connected PTSD.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board notes that following the most recent August 2011 Supplemental Statement of the Case, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waiver of RO jurisdiction of such evidence was provided.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for PTSD in November 1992, which was denied in a final March 1993 rating decision; specifically, the Veteran withdrew his pending claim in February 1994. 


2.  On August 24, 1995, the Veteran filed a claim to reopen, which was denied by the RO in February 1996, and subsequently reconsidered and denied in an August 1996 rating decision.  The Veteran filed a timely notice of disagreement with the February 1996 rating decision and perfected his appeal in a timely manner following a statement of the case.

3.  Service connection for PTSD was ultimately granted in a May 2008 Board decision and effectuated in a September 2008 rating decision; the Veteran's August 24, 1995 claim to reopen service connection for PTSD was pending at the time of this decision. 

4.  The Veteran filed a timely appeal with the effective date assigned in the September 2008 rating decision that granted service connection for PTSD.

5.  From May 6. 2002, the Veteran's PTSD has been reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals, near-continuous depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

6.  During the entire period on appeal, the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).



2.  The February 1996 rating decision has been pending since rendered.  38 C.F.R. § 3.160(c), 20.1103 (2011).

3.  The criteria for an effective date of August 24, 1995, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2011).

4.  From May 6, 2002, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues of entitlement to an earlier effective date and entitlement to an increased rating, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claim and earlier effective date claim arise from his disagreement with the initial evaluation and effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records, VA treatment records, and Social Security Administration records have been obtained and associated with the claims file.  In addition, the Veteran submitted numerous private medical evidence and statements on his behalf.

Moreover, there is no reasonable possibility that another VA examination or medical opinion would aid in substantiating either of the Veteran's claims.  With respect to his claim for an earlier effective date, because the Veteran seeks an earlier effective date for the grant of service connection for PTSD, a current VA examination would not provide relevant evidence regarding when VA received his claim to reopen service connection for PTSD or whether the last final decision became final.  Moreover, with respect to his claim for an increased rating, the Board notes that the Veteran's most recent examination is now in excess of a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the PTSD since the August 2011 VA examination.  

Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, the Board finds that the available records and evidence have been obtained in order to make adequate determination as to these issues.

Accordingly, the Board finds that no useful purpose would be served in remanding the matters for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date

The relevant regulations provide that the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance (where the reopening is not due to new service medical records), or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).  Further, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim of service connection has already been allowed. 38 C.F.R. § 3.157 (2011).  'Application' is not defined in the statute; however, regulations consider 'claim' and 'application' as equivalent and they are defined broadly to include 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a 'claim' or 'application' for benefits.  The Court also pointed out that all that was required was that the communication 'indicat[e] an intent to apply for one or more benefits under the laws administered by the Department' and 'identify the benefits sought.'

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran seeks an effective date earlier than May 6, 2002, for a grant of service connection for PTSD.  As stated above, the law and regulations provide that the effective date of an award based on a reopened claim for disability benefits, as is the case here, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2011).  In this case, the evidence is clear that the Veteran filed a claim for entitlement to service connection for PTSD which was denied in a final, unappealed March 1993 rating decision.  The evidence clearly reflects that the Veteran withdrew his claim in February 1994. 

On August 24, 1995, the Veteran filed a claim to reopen, which was denied by the RO in a February 1996 rating decision.  The Veteran subsequently underwent a May 1996 VA examination and his claim was once again considered and denied in an August 1996 rating decision.  The Veteran filed a timely notice of disagreement, and a statement of the case was sent to him in September 1996; the Veteran subsequently perfected his appeal.  The case was remanded in August 1999 by the Board for further development.  While still on Remand from the Board, the Veteran submitted several statements in April 2002 indicating that he wished to withdraw his claim.  However, within a few days of these statements, the Veteran's representative specifically informed the RO that the Veteran did not mean to withdraw his claim.  The Board notes that the Veteran was hospitalized for most of the month of April 2002 for psychiatric reasons, and questions whether the Veteran understood that he was withdrawing his claim.  In a May 6, 2002 statement the Veteran indicated that he did not mean to withdraw his pending claim.


Nevertheless, the RO proceeded with the withdrawal of the Veteran's claim even though the Board had jurisdiction to determine whether or not the Veteran had in fact withdrawn his claim.  The law clearly states that a withdrawal of an appeal should be filed with the agency of original jurisdiction until the Appellant receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204 (b)(2).  Moreover, until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204 (b)(3).  However, the Board questions why the claim was withdrawn based on letters submitted by the Veteran while he was hospitalized for psychiatric reasons.  Regardless, the Board notes that when the Board granted service connection for PTSD in a May 2008 decision, it was specifically noted in the introduction of that decision that the Veteran's case stemmed from a 1996 rating decision.  In view of this earlier determination, the Board's continues to find that the appeal emanates from the 1996 RO rating decision 

The Board finds that the Veteran never withdrew his August 1995 claim.  As he took the steps necessary to perfect his appeal in a timely manner, the February 1996 rating decision remained pending and not a final decision.  Thus, the Board finds that his August 24, 1995 claim to reopen remained pending until service connection for PTSD was finally granted, following the Board's May 2008 decision, in a February 2010 rating decision.

As noted above, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  The evidence of record indicates the Veteran had a diagnosis of PTSD as early as 1992, and reveals that in 1993 the Veteran was repeatedly admitted for in-patient care at VA mental health facilities concerning psychiatric disorders, including PTSD.  The Veteran was also admitted for in-patient care at VA mental health facilities concerning psychiatric disorders, including PTSD, in May 1995.  The PTSD diagnosis has now been related back to the Veteran's service.  Nevertheless, even though entitlement may have arisen prior to August 24, 1995, the date of claim is still the later of the two, and the Board concludes that August 24, 1995 is the earliest possible effective date. 

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement to PTSD arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r) (2011).  Thus, because the Veteran's claim to reopen was received on August 24, 1995, the effective date of the grant of service connection cannot precede this date as a matter of law.

In conclusion, the Board finds that the Veteran is entitled to an effective date of August 24, 1995, but no earlier, for the grant of service connection for PTSD.  To this extent, his appeal is granted.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his PTSD.  As such, the claims require consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran contends that his PTSD is of such severity so as to warrant a disability rating in excess of 30 percent prior to August 2, 2011 and a rating in excess of 50 percent thereafter.  As will be discussed in more detail below, the Board finds that the Veteran's symptomatology is most consistent with a 70 percent disability rating throughout the period on appeal.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general rating formula, a 30 percent evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating under DC 9411, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan case, the court rejected the argument 'that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD.'  See Mauerhan, 16 Vet. App. at 443. Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

After a thorough review of all of the evidence of record since May 2002, the Board finds that the Veteran's symptoms more nearly approximate the rating criteria for a 70 percent evaluation.  In this regard, there is ample evidence demonstrating that he has had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals, near-continuous depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships which have affected his ability to work throughout the applicable time period.  

For example, at the Veteran's most recent August 2011 VA psychiatric examination he reported that he did not have any friends or family that he was close to, although he reported occasionally speaking to his sister in northern Ohio.  He reported spending much of the day inside of his apartment.  He reported difficulty concentrating and focusing and feeling "weird" around people and that they did not understand him.  The VA examiner noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances in motivation and mood, and impaired impulse control.  Moreover, numerous outpatient and inpatient treatment records throughout the appeal period reflect suicidal ideation, although this was not noted in the August 2011 VA psychiatric examination report.  The evidence additionally reflects that the Veteran has tried to commit suicide on several occasions.  The Board has also reviewed numerous psychiatric hospitalization records, throughout the rating period on appeal, confirming the seriousness of the Veteran's PTSD symptomatology and supporting a 70 percent disability rating.  

Additional evidence supporting a 70 percent disability rating includes a June 2007 VA psychiatric examination, which noted that the Veteran continued to have a serious impairment in his social and occupational functioning.   The Board parenthetically notes that the Veteran has been awarded Social Security Administration (SSA) benefits based on a primary psychiatric diagnosis.  The Board notes that the severity of the Veteran's PTSD symptoms has remained consistent throughout the lengthy appellate period.  In a November 2003 letter from the VA Medical Director in Cincinnati, Ohio it was noted that the Veteran suffered from anxiety, avoidance of stimuli that might trigger his anxiety, hyperalertness, intrusive thoughts about Vietnam, change in personality after Vietnam, marked insomnia, psychological numbing, flashbacks about Vietnam and behavior repeating that which occurred in combat, i.e., checking the perimeter at night.  It was noted that his symptoms have been present over many years and have not changed appreciably with medication.  Although medication somewhat ameliorates the intensity it did not make his symptoms go away.  It was noted that the Veteran's symptoms substantially impaired the Veteran's ability to function in daily life. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) scores assigned in his numerous treatment records and at his VA examinations.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  GAF scores referable to the Veteran's psychiatric disability range essentially from as low as 25 to 55, with most scores in the 40-50 range.  Scores ranging from 21 - 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Although the Board has considered that the Veteran has received a GAF score as low as 25 during the period on appeal, and as high as 55, the evidence of record is most consistent with the scores found between 40-50, and thus a 70 percent disability is appropriate, not the 30 percent and 50 percent ratings currently assigned to the Veteran.  For example, the evidence reflects major impairments in several areas such as work and with family relations and mood.  A review of the evidence reflects that the Veteran for the most part keeps to himself and does not associate with many family members.  Moreover, the Veteran has demonstrated suicidal ideation and difficulties with employment. 

The Board notes that the RO has tried to separate out the Veteran's non-PTSD symptoms which have been variously attributed during the period on appeal to other diagnoses including: schizoaffective disorder, alcohol dependency, and a depressive disorder.  The Board finds that the evidence does not clearly separate the effects of the service-connected PTSD from his nonservice-connected conditions.  As such, the Board is required to resolve all reasonable doubt in the Veteran's favor and attribute the Veteran's social and occupational impairments to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-
 
As the evidence clearly reflects that the Veteran has demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals, near-continuous depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships which have affected his ability to work throughout the applicable time period, the Board finds that his disability picture is more nearly approximate to the symptomatology represented by a 70 percent rating for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

As stated above, in order to be entitled to the next-higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has considered that various practitioners have stated the Veteran should be in receipt of a 100 percent disability rating.  See August 2009 Letter from Dr. B.L, and May 2011 Letter from previous therapist.  While a review of the evidence shows the Veteran has experienced some delusions or hallucinations, there is no indication that these are persistent in nature.  Moreover, although suicidal ideation has been noted on various occasions the evidence does not reflect that the Veteran is in persistent danger of hurting himself or others.  In fact, at the most recent August 2011 VA examination suicidal ideation was not noted.  Further, the Veteran contested the VA's proposal to determine him incompetent for VA purposes.  The Veteran testified at a November 2008 Decision Review Officer (DRO) hearing and was able to report his name, discuss his finances and testify in a coherent manner.  A December 2008 rating decision determined that the Veteran was competent for VA purposes in a December 2008 rating decision.

Significantly, while the evidence clearly shows the Veteran's PTSD has affected his ability to work, the evidence does not show total social impairment.  In fact, although the Veteran isolates himself there is evidence during the period on appeal that the Veteran continues to remain in contact, although significantly limited, with his son and family.  See June 2011 VA treatment record.  A rating of 100 percent requires "total" impairment in both the ability to work and total social impairment.   As such, the Veteran fails to meet the criteria for a 100 percent schedular rating.


In consideration of the above, the Board finds that the Veteran's symptoms more nearly approximate the rating criteria for a 70 percent rating, but no higher, for PTSD for the entire period on appeal.  As such, his appeal is granted to this extent.  The Board has further considered his symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  


Based on the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD. 

In addition, the Board is normally required to consider whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis 38 C.F.R. 3.321(b)(1).  However, the Remand below regarding the Veteran's claim for TDIU may shed light on the necessity of referral for consideration of an extraschedular evaluation in excess of 70 percent for PTSD.  As such, these issues are 'inextricably intertwined.'  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered 'inextricably intertwined' when a determination on one issue could have a significant impact on the outcome of another issue).  The appropriate remedy where there is an issue on appeal 'inextricably intertwined' with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding referral for consideration of an extraschedular evaluation is deferred until completion of the action directed on remand.


ORDER

An earlier effective date of August 24, 1995, for the establishment of service connection for PTSD is granted.

From May 6, 2002, a disability rating of 70 percent, but no higher, for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the introduction, the Board has jurisdiction over the claim for a TDIU as part and parcel of the claim for an increased rating for PTSD.  As determined in the decision above, service connection is now in effect for PTSD since August 24, 1995.  In view of the fact that the RO must assign a rating for this disability in the first instance, prior to May 6, 2002, and considering the increased rating assigned herein, it would be premature for the Board to adjudicate the issue of TDIU at this juncture.  The Board finds that the RO should adjudicate the claim of TDIU in the first instance after providing necessary notice.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter on the issue of entitlement to a TDIU.

2.  After completing the above, adjudicate the claim for a TDIU.  The RO may, if deemed necessary, obtain a VA examination and/or social and industrial survey to assess whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


